In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-3985

L ISA W ILLIAMSON,
                                                  Plaintiff-Appellant,
                                  v.

M ARK C. C URRAN, JR.,
Sheriff of Lake County, et al.,
                                               Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                No. 09 C 562—John W. Darrah, Judge.



       A RGUED A PRIL 10, 2012—D ECIDED A PRIL 4, 2013




  Before P OSNER, R OVNER and H AMILTON, Circuit Judges.
  R OVNER, Circuit Judge. Lisa Williamson was arrested
along with her husband Lance on a charge that they
had stolen someone else’s horse. After being acquitted
on the charge, Williamson filed suit against two Lake
County, Illinois sheriff’s deputies pursuant to 42 U.S.C.
§ 1983, alleging that they arrested her without probable
cause in violation of the Fourth Amendment and de-
2                                                No. 09-3985

prived her of her Fourteenth Amendment right to
equal protection by arresting her based on nothing
more (she contends) than her status as Lance’s wife. The
district court dismissed both claims for failure to state
a claim on which relief could be granted. Williamson
v. Curran, 2009 WL 3817613 (N.D. Ill. Nov. 12, 2009);
see Fed. R. Civ. P. 12(b)(6). We affirm.


                              I.
  As this case was dismissed at the pleading stage, we
accept the factual allegations of Williamson’s first
amended complaint as true, granting Williamson the
benefit of every reasonable inference that may be
drawn from those allegations. E.g., Bogie v. Rosenberg,
705 F.3d 603, 608 (7th Cir. 2013).
  Williamson has referred to and attached a variety
of documents to her complaint, including, for example,
the investigator reports that culminated in the issuance
of the warrant for her arrest. Federal Rule of Civil Pro-
cedure 10(c) provides that “written instruments” attached
to a pleading become part of that pleading for all pur-
poses. Thus, when a plaintiff attaches to the complaint
a document that qualifies as a written instrument, and
her complaint references and relies upon that docu-
ment in asserting her claim, the contents of that
document become part of the complaint and may be
considered as such when the court decides a motion
attacking the sufficiency of the complaint. See, e.g., Centers
v. Centennial Mortg., Inc., 398 F.3d 930, 933 (7th Cir.
2005); N. Indiana Gun & Outdoor Shows, Inc. v. City of
No. 09-3985                                                3

South Bend, 163 F.3d 449, 452-53 (7th Cir. 1998). The tradi-
tional understanding of an instrument is a document
that defines a party’s rights, obligations, entitlements,
or liabilities—a contract, for example. B LACK’S L AW
D ICTIONARY 869 (9th ed. 2009). Most of the documents
that Williamson has appended to her complaint do not
fit within that narrow understanding description of
a written instrument. But we have taken a broader view
of documents that may be considered on a motion to
dismiss, noting that a court may consider, in addition
to the allegations set forth in the complaint itself, docu-
ments that are attached to the complaint, documents
that are central to the complaint and are referred to in
it, and information that is properly subject to judicial
notice. Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1
(7th Cir. 2012); see also Reger Dev., LLC v. Nat’l City Bank,
592 F.3d 759, 764 (7th Cir. 2010); Hecker v. Deere & Co.,
556 F.3d 575, 582-83 (7th Cir. 2009); Tierney v. Vahle, 304
F.3d 734, 738-39 (7th Cir. 2002); see, e.g., Bogie, 705 F.3d
at 608-09 (considering video cited in and attached to
complaint); Brownmark Films, LLC v. Comedy Partners,
682 F.3d 687, 690-91 (7th Cir. 2012) (considering videos
cited in complaint in support of copyright infringe-
ment claim and submitted by defendant in support
of motion to dismiss). What makes it appropriate for us
to consider the documents that Williamson has attached
to her complaint is that she has not only cited them in
the body of her complaint, but she has, to some degree,
relied on their contents as support for her claims. See,
e.g., R. 35 at 8 ¶¶ 34, 37 (citing and attaching two
different police reports and alleging that nothing in
4                                           No. 09-3985

these reports “made any reference to any act, error
or omission of Lisa Williamson”).
  Thus, in the factual summary that follows, we have
on occasion included statements that are drawn from
the documents that Williamson has attached to and
referenced in her complaint. Where we have done so,
we have made it clear that this is what we are doing.
As we discuss later in this opinion, Williamson has
argued that it was inappropriate for the district court
to consider these documents (along with additional
documents submitted by the defendants) without con-
verting the defendants’ motion to dismiss into a mo-
tion for summary judgment. See Fed. R. Civ. P. 12(d).
We reject that argument for the reasons we detail be-
low. For now it is sufficient to note that where we
have incorporated the exhibits to the complaint into
our summary of the facts, we have done so based on
Williamson’s own reliance on these documents and in
the absence of any indication from her—be it in the com-
plaint or the briefing—that the documents are not
genuine or that they have been falsified in some way.
See Hecker, 556 F.3d at 582 (noting that plaintiff did
not contest authenticity of documents defendant sought
to use in moving to dismiss complaint). We add that
where we have cited documents attributing particular
statements to Williamson, whether or not she made
these statements obviously is within her personal knowl-
edge, so we may legitimately assume that if the state-
ments have not been accurately recounted in the
exhibits, she would have disavowed them. With that
No. 09-3985                                            5

said, we proceed with our summary of the facts as
alleged in the complaint.
   Marta Schroeder owned a horse named Chevallo,
which she had purchased in January 2006 from the
Lance Williamson Stables, LLC (“Williamson Stables”) in
Gurnee, Illinois, for $20,000. Lance Williamson (“Lance”)
was the owner and managing member of Williamson
Stables. Schroeder kept the horse not at Williamson
Stables but at Field & Fences Equestrian Center (“Field
& Fences”), which was also in Gurnee. Christine
Capuson was Chevallo’s trainer at Field & Fences;
she had also negotiated the purchase of the horse from
Williamson Stables on Schroeder’s behalf. In or about
March 2007, Schroeder decided to sell the horse, and
she commissioned Capuson to locate a buyer. Schroeder
advised Capuson that she did not want either Wil-
liamson Stables or Lance to be involved with the sale.
  Later that month, against Schroeder’s expressed
wish, Capuson contacted Lance, identified herself as
Chevallo’s trainer and Schroeder’s agent, and told him
she was looking for a buyer for the horse. Capuson
asked Lance if he would show Chevallo to prospective
buyers on consignment, given that he was already
familiar with the animal. Lance advised Capuson that
he did not have space in his barn for the horse at that
time. But when Capuson followed up with him in
late April and reported that she was still looking for
a buyer, Lance agreed to board the horse and show him
to prospective buyers. Lance advised Capuson that he
would charge Schroeder a standard monthly fee for
6                                           No. 09-3985

the boarding, feeding, and care of the horse; Capuson
in turn consented to this arrangement and directed
Lance to send the invoices for these services to her as
Schroeder’s agent and not to Schroeder. On April 27,
2007, Jennifer Crow, the barn manager for Williamson
Stables, picked up Chevallo from Field & Fences and
transported him to Williamson Stables, where Chevallo
thereafter remained. Lisa Williamson had nothing to
do with this arrangement.
  On or about June 30, 2007, Schroeder asked Capuson
about the status of Capuson’s efforts to locate a buyer
for Chevallo. Capuson in turn called Lance. When Lance
informed her that he had not found a buyer, Capuson
demanded the return of the horse to her. Lance
informed her that he would return the horse when he
was paid for having boarded and cared for the horse.
   Capuson then informed Schroeder for the first time
that Chevallo was in the custody of Williamson Stables.
It was at this point, Williamson alleges, that Capuson
and Schroeder concocted a false story that Lance had
stolen Chevallo, with the aim of regaining possession of
the horse without having to pay Williamson Stables for
its services. Capuson and Schroeder proceeded to the
Lake County Sheriff’s Department in order to file a
report charging Williamson Stables and the Williamsons
with theft. Although the complaint portrays Schroeder
and Capuson as being equally culpable in reporting to
the Sheriff’s Department that Chevallo had been stolen
and in allowing a criminal charge to be pursued
against Williamson, R. 35 at 7-8 ¶¶ 31, 33, Williamson
No. 09-3985                                                 7

alleges that Capuson kept Schroeder in the dark about
the fact that she (Capuson) had asked Lance to try to
find a buyer for the horse, R. 35 at 8 ¶ 35; see also R. 35 at
10 ¶ 44. So Williamson’s theory apparently is that
Schroeder understood from the start that the horse had
not been stolen and that Williamson had nothing to
do with Williamson Stables’ possession of the horse,
but that she did not know how in fact the horse had
come to be in Lance’s possession.
  According to a written report by Sheriff’s Deputy
Anthony Fanella dated July 6, 2007, which Williamson
has referenced in and attached to her complaint,
Capuson represented that Lance had asked to take pos-
session of Chevallo for a couple of days so that his
wife could try him out and see if she liked the horse.1
She had therefore allowed Lance’s employee to pick up
Chevallo and take him to Williamson Stables on the
explicit understanding that he would be returned after
Williamson took the horse for a test ride. After a week
went by without the horse being returned to the Field
& Fences stable, Capuson contacted Lance; he assured
her that he would have someone bring the horse back.
That did not occur, however, and Capuson said that
her numerous follow-up telephone calls were not re-
turned. Capuson did not disclose to Fanella that



1
  Williamson, by the way, denies that she had any involvement
with the horse. The complaint alleges that she never rode
Chevallo and, due to an injury, she would not have been able
to ride a horse at that time.
8                                             No. 09-3985

she, in fact, had asked Lance to board the horse at Wil-
liamson Stables and show him to prospective customers
or that she had agreed to pay Williamson Stables for
Chevallo’s care and boarding.
  Fanella, accompanied by Capuson, visited Williamson
Stables on the evening of July 1, 2007, to investigate
Schroeder’s complaint. There, they met Crow, the barn
manager, who reported that the Williamsons were in
California. Capuson checked the barn but did not see
Chevallo there, and Crow she said did not know where
he was.2 Fanella advised Crow that the horse should
be returned to Schroeder immediately or criminal
charges would be filed. Capuson would later tell
Sheriff’s Deputy Ted Sittig that as she and Fanella were
preparing to leave the premises, Crow approached
Fanella and told him she had just spoken with
Williamson by telephone, and that Williamson had
told her she wanted Fanella and Capuson off the
property and that she had placed a lien on the horse
“for back board and other items.” R. 50-1 Ex. 6 at 4.
   That same evening, according to Fanella’s report, Wil-
liamson spoke directly with Fanella by telephone. She
informed him that money was owed to “them” for the
care and boarding of Chevallo. R. 50-1 Ex. 5 at 2. Fanella
inquired whether there was a signed agreement to
board the horse, and Williamson told him there was


2
  The complaint alleges that Fanella himself did not per-
sonally inspect the premises and that the horse in fact
was present.
No. 09-3985                                                 9

not. Fanella advised her that the horse must be returned
to Schroeder or charges would be filed. Williamson
responded that “they” had a lien on the horse for the
unpaid boarding charges. Fanella in turn admonished
her that the horse could not be held “hostage” over
the unpaid charges. R. 50-1 Ex. 5 at 2.
  On July 2, Williamson Stables recorded a “Memoran-
dum of Stable Keeper’s Lien” against Chevallo for the
unpaid boarding charges. The lien was asserted pursuant
to the Illinois Innkeeper’s Lien Act, 770 ILCS 40/49 (2007),
which in relevant part provided that “[s]table keepers
and any persons shall have a lien upon the horses, car-
riages and harness kept by them for the proper charges
due for the keeping thereof and expenses bestowed
thereon at the request of the owner, or the person
having the possession thereof.” § 40/49(b). The lien was
prepared by Lance and makes no mention of Williamson.
  On or about July 3, Schroeder prepared a written
report that she filed with the Sheriff’s office. 3 That report
is referenced in and attached to the complaint. Among
other representations, Schroeder’s report asserted that
Chevallo had been removed from Field & Fences and
taken to Williamson Stables “without her notification
and without approval.” R. 50-1 Ex. 3 at 3. The report
also averred that Schroeder, after learning that
Williamson Stables had possession of the horse,


3
  Schroeder signed the report on July 10, 2007, but the report
appears to have been prepared on July 3. We will refer to
the report as Schroeder’s July 3 report.
10                                              No. 09-3985

left multiple unreturned messages for Lance and Lisa
Williamson, whom Schroeder’s report described as co-
owners of the stable. Lance eventually had left her a
voicemail on July 5 to say that he had been out of town
and that he wished to speak with her to clear up “this
horse fiasco,” but that he was on his way out of town
again. R. 50-1 Ex. 3 at 2.
  On July 6, Deputy Sittig paid a visit to Williamson
Stables to further investigate Schroeder’s complaint.
His report summarizing the visit is attached to and refer-
enced in Williamson’s complaint. According to Sittig’s
report, he spoke with Crow, who confirmed that William-
son Stables had possession of Chevallo but said that
the horse was subject to a lien for unpaid boarding
charges. Sittig asked to speak with either Lance or Lisa
Williamson but was told they were not on the premises.
Crow placed a telephone call to Williamson from the
stable so that Sittig could speak with her. Williamson
told Sittig that he had no business being at the stable,
that “the horse had been at their property for quite . . .
some time,” that “the owner owed them money,” and
“that they had a lien on the horse.” R. 50-1 Ex. 6 at 2.
Sittig apprised her that, based on what he had been
told, the horse was not legally on their property and
should be returned to its owner at once. According to
Sittig, Williamson demurred, informing him that
Schroeder “actually brought the horse to her property
for her to sell” and that “she would not” be returning
the horse. R. 50-1 Ex. 6 at 2. Sittig, according to the com-
plaint, admonished Williamson to return the horse “or
this matter will come back to bite you in the ass.” R. 35
No. 09-3985                                               11

at 15 ¶ 75. Before Sittig left the premises, Crow gave him
a copy of the lien showing that $1,985 was owed to the
stable. Sittig told her that the lien was “irrelevant.” R. 35
at 8 ¶ 36.
   Sittig’s report also recounts an in-person conversa-
tion with Capuson on July 7. Capuson reiterated to
Sittig that she lent Chevallo to Lance to try out for three
to four days. When she followed up with him at the
conclusion of that period, Lance advised her that he
was not interested in buying the horse because he was
“too quiet.” R. 50-1 Ex. 6 at 3. Capuson asked him to
send the horse back to Field & Fences, but months went
by without the horse’s return. Capuson told Sittig that
she had visited Williamson Stables with Deputy Fanella
on July 1 but had not seen Chevallo there when she
looked through the barn stalls. Capuson denied that
she had sent the horse to Williamson Stables for Lance
to sell; she had only given Lance permission to keep
the horse for a few days for a test ride. Sittig’s report
acknowledged that Williamson Stables had recorded a
lien against the horse, but according to the complaint,
he never asked Capuson about the lien.
  Although they were aware of the lien, Sittig and
Fanella did not view it as a defense to the accusation
that the Williamsons had wrongful possession of
Chevallo. They concluded that the lien had been
issued under false pretenses, given the lack of a
written contract for boarding the horse.
  On July 10, a Lake County judge issued arrest warrants
for both Williamson and her husband after criminal
informations were filed by the Lake County State’s At-
12                                                 No. 09-3985

torney on the same date charging both of the
Williamsons with theft pursuant to 720 ILCS 5/16-
1(a)(1)(A). Lance and Lisa Williamson were arrested
on July 14, 2007. They pleaded not guilty to the theft
charge, and a bench trial took place in June 2008.
They were both acquitted: the court found that they had
no intention to permanently deprive Schroeder of pos-
session of the horse.
  In the meantime, Schroeder had filed a civil suit
against Lance and Williamson Stables in August 2007.4
That suit ultimately was settled, and Schroeder finally
regained possession of the horse in November 2008,
after she paid Williamson Stables a portion of what it
asserted it was owed for boarding Chevallo.
  Williamson subsequently filed this suit against
Deputies Sittig and Fanella, among other defendants.
Two counts of her first amended complaint, both
naming the deputies as defendants, are relevant to


4
  The complaint alleges that Schroeder and Capuson allowed
the criminal case to be pursued against Williamson, despite
knowing that she had nothing whatsoever to do with the
horse, in order to help Schroeder gain a strategic advantage
in her civil dispute with Lance and Williamson Stables. There
are also additional allegations concerning Schroeder’s at-
torney in the civil action and her ties to the Sheriff’s Depart-
ment, which Williamson cites as a reason why the deputies
initiated the criminal charge against the Williamsons. In view
of our conclusion below that the deputies had probable cause
to arrest Williamson for theft, we see no need to discuss
those additional allegations in this opinion.
No. 09-3985                                           13

this appeal: a claim that she was arrested without
probable cause to believe that she had committed
a crime, in violation of the Fourth Amendment, and a
class-of-one Fourteenth Amendment equal protection
claim premised on the theory that Sittig and Fanella
arrested her based solely on her status as Lance’s wife
without any evidence that she had anything to do
with Williamson Stables’ possession of the horse, in
contrast to other cases in which wives were not
arrested based on the purported criminal acts of
their husbands.
  The district court dismissed both claims pursuant to
Rule 12(b)(6). Williamson v. Curran, supra, 2009 WL
3817613. With respect to the false arrest claim, the
court reasoned that because Williamson had been
arrested pursuant to a facially valid warrant, she would
have to show that the deputies knew the warrant had
been issued without probable cause. Yet, Williamson’s
contention that there was no evidence to implicate her
in the alleged theft of the horse was “belied by her own
Complaint.” Id., at *3. Williamson’s own statements, as
recounted in the exhibits to the complaint, gave the
deputies reason to believe that Williamson her-
self shared possession of the horse and had an intent
to permanently deprive Schroeder of the use of the
horse. “Plaintiff admitted that she had the horse,
insisted on her legal right to possess the horse and
refused to return the horse.” Id., at *4. The lien, which
was issued after Capuson and Schroeder complained
that the horse had been stolen and an investigation
had commenced, did not alter the legal calculus. “Plain-
14                                            No. 09-3985

tiff has cited no authority supporting the claim that law
enforcement may not pursue an investigation once a
lien has been filed. If this were the law, one unlawfully
in possession of property could obviate criminal prosecu-
tion by simply filing a lien.” Id. That the deputies had
reason to believe that Williamson was implicated in the
wrongful possession of the horse defeated her class-of-
one equal protection claim as well. That claim would, at
a minimum, demand proof that Williamson had been
treated differently from others similarly situated,
without a rational basis for the differential treatment.
Yet, “the facts alleged, as augmented through the docu-
ments attached to the Complaint, . . . provide a
rational basis for [Williamson’s] arrest.” Id., at *5.


                           II.
A. False arrest claim
  Williamson’s claim of false arrest hinges on the con-
tention that Deputies Sittig and Fanella lacked probable
cause to believe that she had committed a crime. See,
e.g., Thayer v. Chiczewski, 705 F.3d 237, 246 (7th Cir.
2012); Mucha v. Vill. of Oak Brook, 650 F.3d 1053,
1056 (7th Cir. 2011). “Probable cause exists if ‘at the
time of the arrest, the facts and circumstances within the
officers’ knowledge are sufficient to warrant a prudent
person, or one of reasonable caution, in believing, in the
circumstances shown, that the suspect has committed,
is committing, or is about to commit an offense.’ ” Id.
(quoting Gonzalez v. City of Elgin, 578 F.3d 526, 537 (7th
Cir. 2009)). The existence of probable cause does not
No. 09-3985                                                15

depend on the truth of a complaint of wrongdoing.
Mustafa v. City of Chicago, 442 F.3d 544, 548 (7th Cir.
2006) (citing Woods v. City of Chicago, 234 F.3d 979, 987 (7th
Cir. 2000)). So long as an officer reasonably believes the
putative victim of or eyewitness to a crime is telling the
truth, he may rely on the information provided to him
by such persons in deciding to make an arrest, without
having to conduct an independent investigation into
their accounts. See, e.g., Holmes v. Vill. of Hoffman Estates,
511 F.3d 673, 680 (7th Cir. 2007); Askew v. City of Chicago,
440 F.3d 894, 895-96 (7th Cir. 2006); Gramenos v. Jewel Cos.,
797 F.2d 432, 439 (7th Cir. 1986). This is so even when
the suspect denies an accusation of wrongdoing. See, e.g.,
Reynolds v. Jamison, 488 F.3d 756, 762 (7th Cir. 2007). When
presented with a credible report of criminal behavior,
an officer “ ‘[is] under no constitutional obligation to
exclude all suggestions that the witness or victim is
not telling the truth.’ ” Id. (quoting Beauchamp v. City
of Noblesville, Ind., 320 F.3d 733, 743 (7th Cir. 2003)).
  Thus, assuming, as Williamson has alleged, that
Schroeder and Capuson were dissembling when they
told the Sheriff’s deputies that the Williamsons had
taken wrongful possession of Chevallo, the falsity of
their report by itself does not mean that Sittig and
Fanella lacked probable cause to believe that Williamson
had committed or was committing a crime. Williamson
herself does not argue that the deputies could not rea-
sonably credit what Schroeder and Capuson had told
them. Rather, Williamson makes two central points in
support of her contention that she was arrested without
probable cause: (1) that she was arrested solely on the
16                                                 No. 09-3985

basis of her marital relationship with Lance, who was
the managing member of Williamson Stables, and in
the absence of any information suggesting that she
herself had some involvement in obtaining or main-
taining possession of the horse; and (2) because
Williamson Stables had a lien on the horse, the lien
negated any probable cause to believe that either she
or her husband was improperly exerting control over
the horse.
  Before we reach these arguments, we must first deal
with what Williamson contends was a procedural error
in the district court’s decision to dismiss the false
arrest claim. In the district court (as they have in this
court), Sittig and Fanella invoked the general rule that
a person arrested pursuant to a facially valid arrest
warrant cannot prevail on a section 1983 claim of false
arrest. See, e.g., Brooks v. City of Aurora, Ill., 653 F.3d 478,
483 n.5 (7th Cir. 2011); Juriss v. McGowan, 957 F.2d 345,
350 (7th Cir. 1992) (citing, inter alia, Baker v. McCollan,
443 U.S. 137, 143, 99 S. Ct. 2689, 2694 (1979)); R. 38 at 4.
Williamson in turn invoked an exception to that rule,
namely that a facially valid warrant will pose no bar to
a claim of false arrest when the officers responsible for
effectuating the arrest knew that the warrant was issued
without probable cause. See Juriss, 957 F.2d at 350-51;
R. 54 at 7-8, 10. Obviously, the application of the rule
and the exception begin with consideration of whether
there was in fact a facially valid arrest warrant. Sittig
and Fanella submitted certified copies of both the war-
rant for Williamson’s arrest and the charging docu-
ment (the information), as well as an abstract of the court
No. 09-3985                                              17

proceedings that ensued from the arrest and charge.
R. 37-1. Williamson contends that the court relied on
these and other documents outside of the complaint in
order to determine both that the deputies took her into
custody pursuant to a facially valid arrest warrant and
that, based on the facts and circumstances known to
them, they had no reason to doubt that the warrant
was supported by probable cause. Williamson Br. 22-23.
In looking to these documents, Williamson argues, the
district court ran afoul of its obligation, pursuant to
Federal Rule of Civil Procedure 12(d), to convert the
motion into one for summary judgment and to afford
her the opportunity for discovery before ruling on
the motion.
  The argument is frivolous as to the issuance of an
arrest warrant. True enough, the court’s analysis did
proceed from the premise that Williamson was arrested
pursuant to a facially valid warrant. 2009 WL 3817613,
at *2 (noting that an arrest warrant was issued) and *4
(noting that the arrest warrant was facially valid). Yet, as
the defendants point out, the complaint itself alleged
that arrest warrants were issued for Williamson and
her husband. R. 35 at 9 ¶ 39 & 16 ¶ 83. The complaint
did not acknowledge that the warrant for Williamson’s
arrest was facially valid; but there has never been any
real dispute that it was.5 To the extent that the court



5
  The warrant identified Williamson by name, date of birth,
physical description, and address, among other data; it
                                              (continued...)
18                                                No. 09-3985

took notice of and relied upon the copies of the war-
rant and criminal information that the defendants sub-
mitted, Williamson has not shown that it deprived her
of the opportunity to conduct discovery and to present
contrary evidence on a point of genuinely disputed fact.
  At first blush, it might seem that there is more
substance to Williamson’s contention that the court
erred by looking to the facts known to Sittig and Fanella
at the time of Williamson’s arrest in order to assess the
viability of Williamson’s allegation that the deputies
knew the warrant for her arrest was issued without
probable cause. Often, an assessment of the facts within
an officer’s knowledge will be a matter for summary
judgment, if not trial, rather than a motion to dis-
miss. However, as we have noted, what the district
court looked to as evidence of what Sittig and Fanella
knew were not the documents that the defendants sub-
mitted and of which they asked the court to take ju-
dicial notice, but rather the documents that Williamson



(...continued)
indicated that an information had been filed charging her
with theft of Schroeder’s horse between May and July 2007, in
violation of 720 ILCS 5/16-1(a)(1)(A); it reflected that an
ex parte hearing had been held and that probable cause
had been found; it commanded that Williamson be arrested
and brought before a judge without unnecessary delay; and
the warrant was signed by a judge. See U.S. C ONST . amend.
IV; Fed. R. Crim. P. 4(b)(1); 3 Wayne R. LaFave, S EARCH AND
S EIZURE : A T REATISE ON THE F OURTH A MENDMENT, § 5.1(h) (5th
ed. 2012).
No. 09-3985                                              19

herself had attached to her own complaint. As we re-
marked at the outset of our factual summary, Federal
Rule of Civil Procedure 10(c) provides that a written
instrument attached to a pleading becomes part of
that pleading, so when the plaintiff has attached an
instrument to her complaint, a court may consider the
contents of that instrument in ruling on a motion to
dismiss. And as we noted, this circuit has taken a rela-
tively expansive view of the documents that a district
court properly may consider in disposing of a motion
to dismiss. See Geinosky v. City of Chicago, supra, 675 F.3d
at 745 n.1; Hecker v. Deere & Co., supra, 556 F.3d at 582-
83; Tierney v. Vahle, supra, 304 F.3d at 739.
  Neither Williamson nor the appellees have attempted
to parse out which of the documents she appended to
her complaint, if any, might qualify as an instrument
that the court could consider in assessing the viability
of her complaint. Instead, Williamson has made a
blanket argument that none of these documents was
appropriately considered in assessing whether the de-
fendants had probable cause to arrest her, whereas the
defendants have contended that all of the documents
were fair game.
  The key documents whose contents the district court
considered in assessing the facts known to the deputies
were their own investigative reports, along with the
written statements that Schroeder and Capuson sub-
mitted to the Sheriff’s Department; and we believe that
the district court properly took these documents into
account. Williamson not only attached these documents
20                                           No. 09-3985

to her complaint but affirmatively relied on them
in support of her claim. She cited the reports that
Schroeder and Capuson filed as proof of the allegedly
false story that they concocted in an effort to secure
the return of Chevallo without paying the outstanding
bill for his boarding. And in both her complaint and her
memorandum in opposition to the deputies’ motion to
dismiss, she cited the reports prepared by Sittig and
Fanella as proof that none of the facts known to the
two deputies implicated herself in the possession of the
horse. R. 35 at 8 ¶¶ 34, 37; R. 54 at 6. She has done the
same in her appellate briefs. By citing and relying on
such documents as affirmative proof of her lack of in-
volvement in the possession of the horse—and thus
the lack of probable cause to arrest her—Williamson
invited the district court—and has likewise invited
this court—to consider these documents in ruling on
the motion to dismiss.
  We shall have a last word to say about the district
court’s reliance on the investigative reports and other
documents attached to Williamson’s complaint in our
discussion of probable cause a bit later in this opinion.
For the moment it is enough to note that the district
court did not commit any procedural error in con-
sidering such documents in ruling on the motion
to dismiss.
  The fact that Williamson was arrested pursuant to a
facially valid arrest warrant narrows the circumstances
under which she could prevail on her false arrest claim.
As we stated in Juriss v. McGowan:
No. 09-3985                                                 21

    Generally, a person arrested pursuant to a facially
    valid warrant cannot prevail in a § 1983 suit for
    false arrest; this is so even if the arrest warrant
    is later determined to have an inadequate factual
    foundation. Baker v. McCollan, 443 U.S. 137, 143, 99
S. Ct. 2689, 2694 (1979); Mark [v. Furay], 769 F.2d [1266]
    at 1268 [(7th Cir. 1985)]. There was (and still is), how-
    ever, a recognized exception for situations where
    officers responsible for bringing about an unlawful
    arrest knew that the arrest warrant had issued
    without probable cause; this is particularly true of
    officers who knew that those who obtained the
    warrant had deceived the authorizing body. Malley
    v. Briggs, 475 U.S. 335, 345, 106 S. Ct. 1092, 1098 (1986);
    Olson v. Tyler, 771 F.2d 277, 281 (7th Cir. 1985).
    Under these circumstances, even a facially valid
    arrest warrant does not shield otherwise unrea-
    sonable conduct.
957 F.2d at 350-51; see also Betker v. Gomez, 692 F.3d 854,
864 (7th Cir. 2012); Beauchamp v. City of Noblesville, Ind.,
supra, 320 F.3d at 742-43; Neiman v. Keane, 232 F.3d 577, 579-
80 (7th Cir. 2000). Thus, in order to prevail on her
false arrest claim, Williamson ultimately would have to
show not only that there was no probable cause to
believe she had committed a crime, but also that Sittig
and Fanella knew that the arrest warrant was issued
without probable cause. Juriss, 957 F.2d at 350-51.
  We mentioned earlier that Williamson was charged
with theft pursuant to 720 ILCS 5/16-1(a)(1)(A). At the
time of the events at issue in this case, that statute pro-
22                                              No. 09-3985

vided that “[a] person commits theft when he
knowingly: (1) [o]btains or exerts unauthorized control
over property of the owner; . . . and (A) [i]ntends to
deprive the owner permanently of the use or benefit of
the property[.]” (2006). The facts alleged in the com-
plaint would not support an inference that Williamson
Stables wrongfully came into possession of Schroeder’s
horse in the first instance. Recall that Capuson, as
Schroeder’s agent, is alleged to have asked Lance
to take Chevallo so that he might show the horse
to prospective buyers. According to the complaint, she
later lied to the Sheriff’s deputies (and apparently to
Schroeder as well), telling them that Lance had asked
to take the horse for a few days so that Williamson
could try the horse out. Under either scenario, the
Williamsons first came into possession of the horse
with Capuson’s consent as Schroeder’s agent, and thus
they did not wrongfully obtain control over the horse.
But the statute recognizes that a person may nonethe-
less commit theft when he “exerts unauthorized control
over” another person’s property, as by refusing to return
the property to its rightful owner. See People v. Alexander,
442 N.E.2d 887, 889-90 (Ill. 1982) (defendant may be
guilty of theft based solely on his knowing exertion
of unauthorized control over another’s property at time
of his arrest, because crime of theft is not limited to
original taking of property); accord People v. Price, 850
N.E.2d 199, 204-05 (Ill. 2006) (same); see also, e.g., People
v. Fuller, 533 N.E.2d 1111, 1113 (Ill. App. Ct. 1988)
(where defendant was originally given money by victim
to post bond for victim’s jailed daughter, defendant
No. 09-3985                                          23

“was not authorized to retain, spend or abandon the
$400 or use it for any purpose other than” posting
bond; thus, despite evidence of defendant’s good inten-
tions at outset, jury could find that once victim
demanded her money back and defendant failed to
return it, defendant instead intended to permanently
deprive victim of her property, thereby committing
crime of theft). The Williamsons thus could have been
reasonably suspected of theft if they wrongfully exerted
control over Chevallo by refusing Capuson’s and
Schroeder’s demands that they return the horse. It is in
this respect that the lie Capuson allegedly told the
deputies was important, for it suggested that Lance
had asked to take Chevallo just for a few days for
the purpose of trying out the horse, but then
held onto the horse and refused to return Capuson’s
and Schroeder’s multiple telephone calls. Under that
scenario, we may assume that Capuson had not agreed
to pay Williamson Stables for the care and boarding of
the horse, that neither Williamson Stables nor the
Williamsons had a legitimate claim to compensation
for such fees and no basis to assert a lien against the
horse, and that the Williamsons thus had no grounds
on which to retain possession of the horse, particularly
once the Sheriff’s deputies admonished them to return
Chevallo to Schroeder.
  The next question is whether, on the facts alleged in
the complaint, the defendants had any reason to believe
that Williamson herself was involved with the stable’s
refusal to surrender Chevallo to Schroeder and Capuson.
24                                           No. 09-3985

The complaint alleges that Lance was the owner
and managing director of Williamson Stables and that
Williamson occupied no ownership or managerial role
in relation to the stables. Williamson thus alleges that
she had no responsibility for the stable’s possession of
the horse and the authorities had no reason to suppose
that she might be culpable for the stable’s unauthorized
exertion of control over the horse. She contends, as
we have noted, that the deputies simply assumed she
was culpable based on her status as Lance’s wife.
   Yet, although Williamson has alleged that she had no
involvement with the stable’s possession of the horse,
the investigative reports attached to her complaint—
which, as we have discussed, she invited the court
to examine and thus became part of her com-
plaint—indicate that Deputies Sittig and Fanella had at
least some grounds to believe otherwise. First, it was
Williamson rather than her husband who responded to
the deputies’ inquiries about Chevallo. Second, in her
multiple interactions with the deputies (directly and
through Crow), Williamson referred both to herself
individually and to her husband and herself jointly
in discussing possession of the horse. For example,
Capuson’s written statement of July 7 notes that
when she and Fanella visited the Williamson Stables
on July 1, barn manager Crow, after speaking with Wil-
liamson by telephone, reported to them that “Lisa had
decided to put a lien on the horse.” R. 50-1 Ex. 4 at 5.
Fanella’s own report of July 6 noted that when he
spoke directly with Williamson on the evening of July 1
(after his visit to the stable), Williamson told him that
No. 09-3985                                              25

the horse’s owner owed “them” money for the care and
boarding of the horse and that “they” had a lien on the
horse for the unpaid charges. R. 50-1 Ex. 5 at 2. It is a
reasonable inference from Crow’s statement that
“Lisa” would be filing a lien against the horse, and
from Williamson’s subsequent remarks to Fanella that
“they” were owed money and had a lien on the horse,
that Williamson was not a mere bystander to the
dispute over the horse but rather shared responsibility
with her husband in refusing to turn over the horse
to Schroeder and Capuson. Sittig’s report of his own
visit to the stable on July 6, and his telephone conversa-
tion with Williamson during this visit, supports the
same inference. Williamson, according to Sittig, told
him that “the horse had been at their property for
quite some time,” that the horse’s owner owed “them”
money, and that “they had a lien on the horse.” R. 50-1
Ex. 6 at 2. She also told Sittig that Schroeder “brought
the horse to her property to sell” and that “she
would not” be returning the horse. R. 50-1 Ex. 6 at 2.
These remarks reinforce the inference that Williamson
as well as her husband was exerting control over the
horse. Third, Williamson never disclaimed involvement
or responsibility with the horse or with the stable gener-
ally, nor did she say that she was speaking solely as
her husband’s representative. Fourth, Schroeder in her
July 3 statement represented that Williamson was a co-
owner of the stable. Sittig and Fanella thus had
reasonable grounds to believe that Williamson was at
least partially responsible for the stable’s refusal to turn
over the horse; and their reports belie the contention
26                                              No. 09-3985

that the decision to arrest Williamson was based solely
on her status as Lance’s wife.
  The deputies’ reports of course constituted their
version of events—more to the point, their recounting
of what Williamson said. As we have discussed at
some length, Williamson has attached these reports to
her complaint and relied on them for her own
purposes without disowning their accuracy as sum-
maries of what information had been communicated to
the deputies concerning Williamson Stables’ possession
of the horse. If Williamson had denied the remarks at-
tributed to her in these reports, which she was free to
do, then we would in the usual case be obliged to credit
her denial on a motion to dismiss. See generally, e.g.,
Peters v. West, 692 F.3d 629, 632 (7th Cir. 2012). Yet, al-
though Williamson denies any responsibility for the
horse, she never, in the briefing below or in this court,
denied uttering the words Sittig and Fanella attribute
to her in their reports.6 The same is obviously true
with respect to the written statements that Capuson
and Schroeder filed with the Sheriff’s Department: Wil-


6
  At oral argument, Williamson’s counsel for the first time
suggested that the reports were not entirely accurate in re-
counting her statements. But nowhere in the complaint,
her memoranda opposing the motion to dismiss, or in the
briefing on appeal has Williamson made this assertion.
What Williamson said to Crow and to the deputies has
always been a matter within her personal knowledge. If the
reports did not accurately characterize her statements, she
was obliged to note that fact earlier.
No. 09-3985                                               27

liamson, for example, denies the truth of Schroeder’s
representation that Williamson was a co-owner of Wil-
liamson Stables, but she does not deny that Schroeder
made that representation to the Sheriff’s Department.
And, more generally, although Williamson alleges that
Schroeder and Capuson were misrepresenting the facts
to the Sheriff’s Department, she does not dispute what
they actually told the Sheriff’s deputies. Collectively,
these reports, as we have said, indicate that the
deputies were relying on more than her marital status
in deciding to arrest her—that they had reason to
believe she was directly involved in and shared responsi-
bility for the refusal to return the horse to Schroeder
and Capuson. This, in turn, precludes a finding that
they knew the warrant for Williamson’s arrest was
issued without probable cause.
  According to the complaint, Sittig did admit at William-
son’s criminal trial that “he had no evidence that Lisa
Williamson had any involvement with the Lance William-
son Stables in connection with its possession of the
Horse and its efforts to sell the Horse.” R. 35 at 20 ¶ 107
& 21 ¶ 117. Fanella allegedly made a similar admission.
R. 35 at 19 ¶¶ 103, 104. See also R. 35 at 19-21 ¶¶ 102, 105-
106, 108-11, 116. Williamson has argued that these al-
legations are sufficient to support her claim that
the deputies knew there was no probable cause to
believe that she had stolen (or helped to steal) the
horse. That may be so when the allegations are read in
isolation, but not in the context of the complaint as a
whole. These allegations do not purport to disavow
the information set forth in the deputies’ reports, for
28                                               No. 09-3985

example, including in particular the statements at-
tributed to Williamson in those reports. The deputies’
admissions at trial thus do not require us to ignore
the information known to the deputies, which for the
reasons we have discussed did point to Williamson’s
involvement with the stable’s possession of Chevallo.
Moreover, the deputies’ admissions constituted their
subjective assessment of the evidence they had (or did
not have) at the time of Williamson’s arrest. But, of
course, their understanding is immaterial for purposes
of the probable cause determination. The standard gov-
erning that determination is an objective one which
asks what a reasonable person would be warranted in
believing based on the facts known to the arresting
officer, not what the arresting officer actually thought
or what his motivation was. Silven v. Ind. Dep’t of Child
Servs., 635 F.3d 921, 927-28 (7th Cir. 2011) (officer’s belief
as to basis for detention irrelevant to probable cause
analysis) (quoting Potts v. City of Lafayette, Ind., 121
F.3d 1106, 1113 (7th Cir. 1997)); see also United States v.
Hines, 449 F.3d 808, 815 n.7 (7th Cir. 2006); Richardson v.
Bonds, 860 F.3d 1427, 1430-31 & n.2 (7th Cir. 1988); see
generally Whren v. United States, 517 U.S. 806, 813, 116
S. Ct. 1769, 1774 (1996); Ornelas v. United States, 517 U.S.
690, 696, 116 S. Ct. 1657, 1661-62 (1996); Abbott v. Sangamon
Cnty., Ill., 705 F.3d 706, 714 (7th Cir. 2013). The facts
known to Sittig and Fanella, including Williamson’s
own statements indicating that she along with her
husband was exerting control over the horse, were suf-
ficient to warrant a reasonable belief that she too was
involved in the purported theft.
No. 09-3985                                             29

   Perhaps the deputies can be faulted for not looking
into Williamson’s status with respect to the stable. So far
as the complaint reveals, the only evidence they had in
that regard was Schroeder’s description of Williamson
as a co-owner of the stable in the July 3 report she
filed with the Sheriff’s Department. That may have
been Schroeder’s assumption or impression; but
Schroeder was not situated, as the stable’s attorney or its
employee would have been, to know who owned and
managed the stables and controlled the horses boarded
there. And so far as the deputies’ own reports reveal,
they made no effort to ascertain whether Williamson
was in fact a co-owner of the stable or played any man-
agement role in the stable’s operations. These were facts
that could have been verified independently, and had
the deputies done so Williamson might not have
been arrested.
  However, the deputies’ apparent failure to look more
closely into Williamson’s role at the stable—even though
it might have led the deputies not to seek an arrest
warrant for Williamson—does not suggest that they
knew probable cause to arrest Williamson was lacking.
As we have said, Williamson’s own remarks to the dep-
uties suggested that she was more than a mere by-
stander to the dispute over Chevallo.
  The slightly more difficult question is whether the
stable’s lien on Chevallo, of which the deputies were
aware, undermined if not precluded an inference that
Williamson, along with her husband, were wrongfully
exerting control over the horse. The lien amounted
30                                               No. 09-3985

to formal confirmation that Williamson Stables was
asserting a legal right to retain possession of the horse,
based on unpaid bills for the horse’s boarding. (The Inn-
keeper’s Lien Act was not amended to expressly
authorize a stable keeper to retain possession of a
boarded animal in these circumstances until 2012, well
after the events at issue here occurred. See 770 ILCS
40/49(c), added by Pub. Act. No. 97-569 (enacted Aug. 25,
2011 and effective Jan. 1, 2012). We may nonetheless
assume, without deciding, that Illinois cases granted
this right to a stable keeper in 2007. See Tumalty v.
Parker, 1902 WL 1781, at *3-*4 (Ill. App. Ct. 1902)
(owner’s surreptitious removal of horse from keeper‘s
barn, knowing that keeper had lien on horse for
unpaid boarding charges, amounted to larceny).) In
practical terms, the lien was also a warning sign that
the deputies were placing themselves in the middle of
a civil dispute between Schroeder and Williamson
Stables—one that could be resolved in civil court, as
it ultimately was—without criminal charges. But
insofar as Williamson’s false arrest claim goes, the
lien matters insofar as it suggested that Williamson
Stables (and the Williamsons) might have a legitimate,
legal ground on which to exert control over the horse.
  However, a stable keeper’s lien is premised upon an
agreement to pay the stable for boarding. See Bender v.
Consol. Mink Ranch, Inc., 441 N.E.2d 1315, 1320 (Ill. App. Ct.
1982) (citing Reynolds ex rel. Jones v. Weakly, 12 N.E.2d 689,
691 (Ill. App. Ct. 1938)); see also 3B C.J.S. Animals § 111
(Westlaw through March 2013). Such an agreement
need not be written, as Sittig and Fanella appeared to
No. 09-3985                                             31

believe, see, e.g., Reynolds, 12 N.E.2d at 692 (noting that
requisite agreement can be express or implied); but none-
theless there had to be some type of agreement, id. Need-
less to say, if a stable has converted an animal, it cannot
properly assert a lien for boarding the animal. Bender,
441 N.E.2d at 1420. So the lien begs the question: was
there an agreement to board Chevallo at Williamson
Stables?
   The facts known to the officers, as revealed in both
the complaint and the investigatory reports attached
thereto, were inconsistent with any agreement to pay
Williamson Stables for boarding Chevallo. Williamson
herself admitted to Fanella that there was no signed
(i.e., written) agreement to board Chevallo. As we have
said, the lack of a written agreement does not rule
out the existence of an express oral agreement to pay
Williamson Stables for boarding the horse—which the
complaint in fact attributes to Capuson—or an implied
agreement. But more to the point, Schroeder and
Capuson told the deputies that there was no agreement
to board the horse. They represented that Lance had
asked to borrow Chevallo for a few days to try the horse
out and then inexplicably refused to return the horse.
Their account is contrary to the complaint’s allegations
as to what was really going on—that Capuson in fact
had engaged Lance to show the horse and had expressly
agreed to pay for boarding the horse at Williamson
Stables. Again, however, the complaint does not allege
that the deputies knew that this was the arrangement
between Capuson and the stable. To the contrary, the
complaint itself asserts that Schroeder and Capuson
32                                              No. 09-3985

deceived the two deputies. In short, no inference arises,
either from the face of the complaint or attached exhibits,
including the investigator reports, that the deputies
had any inkling they were being lied to by complainants.
So far as they knew, there was no agreement to
board Chevallo at Williamson Stables; rather, Lance
asked to take possession of Chevallo for a few days for
his own purposes and thereafter refused—wrongfully—
to return the horse. On that understanding of events,
the deputies could legitimately disregard the lien.
  In sum, Williamson has pleaded herself out of court.
The facts set forth in both the body of her complaint
and the incorporated exhibits reveal that the deputies
had reason to believe that the horse Chevallo was not
in the rightful possession of Williamson Stables and
that Williamson was responsible along with her hus-
band for the refusal to return the horse to its owner.


B. Class-of-One Equal Protection Claim
  Williamson also contends that the decision to arrest
her deprived her of her Fourteenth Amendment right
to equal protection. See Geinosky v. City of Chicago, supra,
675 F.3d at 747 (recognizing that such a claim can be
asserted based on the irrational or malicious application
of law enforcement powers). Although the standard for
a class-of-one equal protection claim like Williamson’s
currently is unsettled in this circuit, see Del Marcelle
v. Brown Cnty. Corp., 680 F.3d 887 (7th Cir.) (en banc) (5-
5 division resulting in no controlling opinion), cert.
No. 09-3985                                             33

denied, 133 S. Ct. 654 (2012), the claim at a minimum
would require proof that the defendants intentionally
treated Williamson differently from others situated sim-
ilarly to her for no rational reason. Thayer v. Chiczewski,
supra, 705 F.3d at 254. Like the false arrest claim, then,
the class-of-one equal protection claim hinges on the
notion that the authorities lacked probable cause to
arrest Williamson, as the existence of probable cause
necessarily means that there was a legitimate reason to
arrest her. See Kim v. Ritter, 493 F. App’x 787, 2012 WL
4373342, at *2 (7th Cir. Sep. 26, 2012) (non-precedential
decision) (citing Wagner v. Washington Cnty., 493 F.3d 833,
836 (7th Cir. 2007) (per curiam), and Askew v. City of Chi-
cago, supra, 440 F.3d at 895), cert. denied, 133 S. Ct. 984
(2013).
  This claim consequently fails for the same reason that
the false arrest claim does. The allegations of the com-
plaint, coupled with the exhibits attached thereto,
indicate that Sheriff’s deputies were deceived into
thinking that Lance had taken possession of Chevallo
ostensibly to try him out for a few days, and absent
any agreement by the horse’s owner, Schroeder, or her
agent, Capuson, to board the horse at Williamson
Stables and to compensate the stable for its boarding
and care of the horse. So far as the deputies knew, Lance
was in the wrong in maintaining possession of the
horse, and the lien filed by Williamson Stables was a
ruse to give cover to his conversion of the horse and,
quite possibly, to extort money from the horse’s owner.
And, as we have discussed, the deputies had reason
to believe, based in large part on Williamson’s own in-
34                                          No. 09-3985

teraction with them, that she shared responsibility
along with her husband and Williamson’s Stables for
the possession of and refusal to surrender the horse.
In short, the deputies had reasonable grounds on which
to believe that Williamson, like her husband, was guilty
of theft, even if, as the complaint alleges, they had
been duped by Capuson and Schroeder.


                          III.
  The district court properly dismissed Williamson’s
false arrest and class-of-one equal protection claims.
The facts set forth in the complaint and the exhibits
referenced and incorporated into the complaint indicate
that the authorities had probable cause to arrest her
for theft in violation of Illinois law.
                                             A FFIRMED.




                         4-4-13